                      Case 1:18-cr-00691-JGK Document 29 Filed 11/14/19 Page 1 of 1




      Federal Defenders                                                                           Southern District
                                                                  52 Duane Street-Hlth Floor, Ntiw York, NY 10007
      OF NEW YORK, INC.                                                     Tel: (212) 417-8700 Fax: (212) 571-0392


      David E. Patton                                                                            Su111h,~nt 0/Mrin uf Nrtw York
      l.:Xl!rnflvr   D1rec1"r                                                                        J~·m,ifor L. Brown
                                                                                                      AlttJrtttfy•ln--C11ttrgt1




                                                                      November 14, 2019

 BYECF

 The Honorable John G. Koeltl
 Southern District of New York                                                   USDC SONY
 500 Pearl Street                                                                DOCUMENT
 New York, NY 10007                                                              ELECTF<ONICALLY FILED
                                                                                 DOCtt

               Re:              United States v. Darrell McLeod
                                                                                 ,- ' - ,- ;::;·- --------tf---.r
                                                                                  , .• T . • •   1r-:o: _ _       IJ-,~cr-~-~-:
                                18 Cr 691 (JGK)

 Dear Judge Koeltl:

       The Government and defense write jointly to request the Court adjourn Mr.
 McLeod's sentencing currently scheduled for December 6, 2019 to December 12, 2019.
 The United States Probation Office has not yet provided a final version of the
 Presentence Investigation Report, and will not do so until November 22, 2019, the
 date the defense's letter is due. We understand from Mr. Fletcher that the Court is
 available on Thursday, December 12, 2019 at 10:30 AM, and as such, the parties
 respectfully request that the Court adjourn sentencing to that date.




                                                           Ian Marcus Amelkin
                                                           Assistant Federal Defender
                                                           52 Duane Street, 10th Floor
                                                           New York, NY 10007
                                                           (212) 417-8733
cc:         AUSA Tara LaMorte, Esq.


                                                       !JGCf..,,1c"' 1J1 ;-o,c,J ~r                                       10i30td/"I..

                                                             5 0 {:) /(.,.(J {/'-60 /

                                                         ,,t1r1~<fj s~                                                   0
                                                                                                                                  -·
                                                                                                                                  '

                                                                                                                                       J
